Citation Nr: 0203071	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  94-05 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the right leg.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

A rating decision in July 1995 denied an increased evaluation 
for varicose veins of the right leg, currently evaluated 10 
percent.  The veteran subsequently perfected this appeal.  
The case was remanded in October 1997 and again in August 
1999 for additional development.  The case has since returned 
to the Board.

The matter of entitlement to an earlier effective date for a 
total schedular rating for post-traumatic stress disorder 
(PTSD) was also developed at the RO.  In October 1997, the 
Board granted a 100 percent evaluation for PTSD.  In a 
January 1998 rating decision, the RO assigned an effective 
date of January 24, 1995 for the 100 percent evaluation.  The 
veteran disagreed with the effective date of the increased 
evaluation.  In March 1999, the RO issued a rating decision 
and a statement of the case (SOC) wherein it granted an 
earlier effective date to April 11, 1994.  

In January 1999, a private attorney (Mark Lippman) submitted 
correspondence indicating that he represented the veteran on 
his "disability claims."  In March 1999, the Oregon 
Department of Veterans' Affairs (ODVA) submitted a VA Form 
646 indicating that the effective date for the 100 percent 
evaluation was not acceptable and argued that it should be 
granted back to January 31, 1992.  In its August 1999 remand, 
the Board that it appeared that ODVA was not currently the 
veteran's representative and therefore, the VA Form 646 did 
not constitute a timely substantive appeal.  See 38 C.F.R. 
§§ 20.301, 20.302, 20.601 (2001).

In September 1999, the veteran submitted a statement wherein 
he indicated that "Mr. Lippman was not authorized to 
supplant the Oregon Department of Veterans Affairs as my 
accredited representative."  Apparently, Mr. Lippman had 
been retained to represent the veteran on another issue 
before the Court of Appeals for Veterans Claims.  The veteran 
further stated that Mr. Lippman no longer represented him on 
any issue and submitted a VA Form 21-22 appointing ODVA as 
his power of attorney (POA).  The veteran also submitted a 
Form 9 on the earlier effective date issue.  Subsequently, 
the RO informed the veteran that the Form 9 was not timely 
submitted and therefore, the prior decision was final.  The 
veteran did not appeal this decision; it is not before the 
Board at this time.

The Board also notes that in February 2001, the RO denied a 
claim of entitlement to service connection for impotence 
secondary to PTSD medications.  An appeal has not been 
perfected with regard to this issue and therefore, it is not 
before the Board at this time.

A hearing before the undersigned was held June 10, 1997.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran failed to report for a scheduled VA 
examination associated with his claim for an increased 
evaluation for varicose veins of the right leg.  The 
veteran has not provided good cause for his failure to 
report.



CONCLUSION OF LAW

The veteran's claim for an evaluation in excess of 10 percent 
for varicose veins of the right leg is denied as a matter of 
law.  38 C.F.R. § 3.655 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA, 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

The veteran was notified in the October 1995 SOC, the April 
1997 supplemental statement of the case (SSOC), the February 
1998 SSOC, the March 1999 SSOC, and the October 2001 SSOC of 
the evidence necessary to warrant an increased evaluation for 
his service-connected varicose veins, right leg.  The veteran 
was scheduled for a VA examination for which he failed to 
report.  The veteran has not identified additional medical 
records which need to be obtained.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran contends that the current 10 percent evaluation 
for varicose veins of the right leg does not adequately 
reflect the severity of his disability.  The veteran was 
originally service-connected for varicose veins in December 
1971 and assigned a 10 percent evaluation.  In July 1995, the 
RO denied an increased evaluation for varicose veins.  In 
October 1997, the Board remanded the claim to obtain a 
current VA examination.  The case eventually returned to the 
Board and was remanded in August 1999 to provide the 
veteran's representative with an opportunity to submit 
argument on this issue.  

A VA examination was scheduled in January 1998 but the 
veteran failed to report. In a February 1998 SSOC, the claim 
for increase was denied based on the veteran's failure to 
report for his examination without a showing of good cause.  

In February 1998, the veteran submitted a statement directly 
to the Board wherein he indicated that VA was unable to 
fairly treat this issue as they turned down his request for 
an increased evaluation without an examination.  The veteran 
requested that an outside medical authority examine his leg 
and report to VA.  In a March 1999 SSOC, the RO acknowledged 
the veteran's February 1998 request for an outside medical 
opinion and determined that there was no good cause for the 
veteran's failure to report for his VA examination.  The RO 
further indicated that the claim would be reconsidered if the 
veteran indicated a willingness to report for an examination. 

In March 2000, the veteran's representative submitted a VA 
Form 646 wherein he argued that there is no indication in the 
file that the veteran was notified of the scheduled 
examination.  The representative further argues that the 
veteran's February 1998 statement clearly demonstrates the 
veteran's willingness to report for a VA examination and 
also, that it is a request for an examination pursuant to 
38 C.F.R. § 3.328(b) (2001).

When entitlement to a benefit cannot be established without a 
current VA examination and a claimant fails to report without 
good cause, action shall be taken in accordance with 
paragraph (b) or (c) of this section.  38 C.F.R. § 3.655(a) 
(2001).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of 
an immediate family member, etc.  Id.  When a claimant fails 
to report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b) (2001).

Evidence of record indicates the RO requested a varicose 
veins examination in January 1998.  The examination was 
canceled due to the veteran's failure to report. The veteran 
has not specifically asserted that he did not receive notice 
of the examination and the argument advanced by the veteran's 
representative is merely that there is no evidence that the 
veteran received notification of the examination.  However, 
in the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Moreover, even 
if the veteran claimed not to have received the notice of the 
examination, that statement standing alone, would not be the 
type of "clear evidence to the contrary" which is sufficient 
to rebut the presumption of regularity of the administrative 
process.  Mindenhall, 7 Vet. App. at 274 (1994).  

The February 1998 and March 1999 SSOC's clearly informed the 
veteran that he was considered to have failed to report for 
his examination.  The veteran has not provided an adequate 
reason for not reporting to his examination.  His February 
1998 statement indicates that he wants a private examination 
or opinion and does not express a willingness to report for a 
VA examination.  Consequently, the Board finds that the 
veteran failed to report to the scheduled examination without 
good cause.  See 38 C.F.R. § 3.655 (2001).  As such, the 
veteran's claim for an evaluation in excess of 10 percent for 
varicose veins of the right leg must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

An evaluation in excess of 10 percent for varicose veins of 
the right leg is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

